Citation Nr: 1301763	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  10-32 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or for a grant for necessary special home adaptations. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Regional Office (RO) in Waco, Texas.

The Veteran had a hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of this proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking specially adapted housing or a special housing adaptation grant.  He contends that primarily because of his service-connected bronchitis and degenerative joint disease, he has lost the use of both of his lower extremities and at least of his upper extremities, and is confined to a wheelchair.  Thus, he argues that he is entitled to the benefit sought on appeal. 

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the Veteran is entitled to service-connected compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a)(1)(2)(3) (West 2002); 38 C.F.R. § 3.809(b)(1)(2)(3)(4) (2012). 

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) (2012). 

If entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he has compensation based on permanent and total service-connected disability which is due to one of the following: (1) blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands.  38 C.F.R. § 3.809(a) (2012). 

The term "loss of use" of a hand or foot constitutes that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination is made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2012). 

Examples which constitute loss of use of a foot or hand are extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more.  Also considered as loss of use of a foot is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. §§ 3.350(a)(2) (2012). 

The Veteran has been awarded service connection for chronic bronchitis, rated at 100 percent, psoriasis vulgaris, rated at 30 percent, neck strain with degenerative joint disease and narrowing, rated  20 percent, left knee degenerative joint disease status post medial lateral ligament tear with reconstruction, rated at 10 percent, left knee arthritis, rated at 10 percent, and bilateral hearing loss and hemorrhoids, rated noncompensable.  His combined rating is 100 percent and he is receiving specially monthly compensation at the S1 level.  

The Veteran testified that his neck is simply frozen and he cannot move it.  He uses a motorized wheelchair, though he showed up at his hearing with a walker because his vehicle that transports the wheelchair had recently been in an accident.  He argued that nerve damage in his arm precluded the use of his upper extremity.  He reported that he needs a shoulder operation but that he has been denied the operation because he is too much of a high risk due to his service-connected disabilities.  He reported that his arthritis and rheumatism were worsening.  

VA treatment records are replete with reference to treatment for chronic obstructive pulmonary disease (COPD).  He is noted on several occasions to be using a walker, and his fall risk is assessed on multiple occasions.  Gait difficulties are referenced.  The records also contain a wheelchair, ramp and lift equipment request from a VA medical center prosthetics department.

A letter from a VA physician's assistant supporting the Veteran's claim is dated in June 2010.  This letter indicates that the Veteran's severe low back pain and numbness in the arms and legs, shoulder and knee pain have caused his health condition.  He opined that the summation of these conditions has contributed to a slight decrease in strength in both his arms and legs.  

In view of the foregoing, the Board finds that the RO/AMC must schedule the Veteran for an examination in order to address the specific criteria needed to establish entitlement to specially adapted housing or a special home adaptation grant. 

Finally, the record does not reflect that the RO/AMC has informed the Veteran of the revised VA regulations for specially adapted housing and special home adaptions grants that became effective on October 25, 2010. See Fed. Reg. 57, 861-57, 862 (September 23, 2010).  Thus, on remand, the RO/AMC must inform the Veteran of the above-cited revised regulations that are pertinent to the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must inform the Veteran of the revised VA regulations for specially adapted housing and special home adaptation grants that became effective on October 25, 2010. Fed. Reg. 57, 861-57, 862 (September 23, 2010). 

2.  The RO/AMC must schedule the Veteran for an examination to determine his eligibility for specially adapted housing or a special adapted housing grant at a VA medical facility. 

The claims folders must be made available to the examiner prior to the examination.  Any essential tests and studies, which are not already of record, should be accomplished. 

The examiner should determine whether the Veteran's service-connected disabilities cause: 

a) The loss of use of both lower extremities so as to permanently preclude locomotion without the aid of braces, crutches, canes or a wheelchair. 

As used here, the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 

b) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

c) the loss or loss of use of one lower extremity together with the loss of loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

d) loss or permanent loss of use of one or both feet. 

e) ankylosis of one or both knees or one or both hips. 

The examiner should fully describe the objective findings to support any conclusions (e.g., with respect to range of motion, instability, weakness, atrophy, tone, callosities, etc.), and should provide a complete rationale for all opinions expressed. 

A complete medical rationale for all opinions expressed must be provided in a typewritten report. 

3.  Thereafter, if the benefit on appeal remains denied, the Veteran should be issued a Supplemental Statement of the case reflecting RO consideration of the revised regulations for specially adapted housing and special home adaptation grants that became effective October 25, 2010. Fed. Reg., 57, 681-57,682 (September 23, 2010).  The Veteran should be afforded an appropriate period of time for response.  Thereafter, the appeal should be returned to this Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


